DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al (U.S. Patent No. 11,107,470 B2) and Wu et al (U.S. Patent. No. 10,784,00 B2).


As per claims 1 and 5 Ward disclosed a method for performing a task with multiple specific steps given a general natural language command (paragraph.5) {Implementations of, methods, apparatuses, and systems of selecting digital platforms for execution of voice-based commands or fulfilling requests in a voice based computing environment. The various concepts introduced above and discussed in greater detail below may be implemented in any of numerous ways}, the method comprising: receiving a general natural language command specifying a task to perform (paragraph.9) {Systems and methods of this technical solution are generally directed to selecting digital platforms for execution of voice-based commands, and fulfilling requests in a voice based computing environment. The voice based computing environment can include a data processing system.} on a graphical user interface (paragraph.33) {A deep link can be any reference or pointer to a user interface, such as a graphical user interface of the mobile application}, wherein the general natural language command is provided in typed or text form (paragraph.46) {The NLP component 112 converts the audio input signal into recognized text by comparing the input signal against a stored, representative set of audio waveforms (e.g., in the data repository 124) and choosing the closest matches. The set of audio waveforms can be stored in data repository 124 or other database accessible to the data processing system 102. The representative waveforms are generated across a large set of users, and then may be augmented with speech samples from the user}; using a first machine learning system, generating a plurality of specific steps associated with the general natural language command(paragraph.45) {The NLP component 112 can be configured with techniques for understanding natural language and allowing the data processing system 102 to derive meaning from human or natural language input. The NLP component 112 can include or be configured with techniques based on machine learning, such as statistical machine learning. The NLP component 112 can utilize decision trees, statistical models, or probabilistic models to parse an input audio signal.} , wherein each specific step of the plurality of specific steps comprises and action to be performed on an element of the graphical user interface (paragraph.33) {The tags and markup information may include information identifying a web page or a screen used by a mobile application with a Graphical User Interface (GUI), an input field in which a user provides required information, a user interface element such as a selectable button, or any other form action or parameter of a service}; performing the task using the plurality of specific steps and a second machine learning system (paragraph.45) { For example, the data processing system 102 can execute or run the NLP component 112 to receive or obtain the audio signal and parse the audio signal. For example, the NLP component 112 can provide for interactions between a human and a computer. The NLP component 112 can be configured with techniques for understanding natural language and allowing the data processing system 102 to derive meaning from human or natural language input. The NLP component 112 can include or be configured with techniques based on machine learning, such as statistical machine learning. The NLP component 112 can utilize decision trees, statistical models, or probabilistic models to parse an input audio signal. The NLP component 112 can perform, for example, functions such as named entity recognition (e.g., given a stream of text, determine which items in the text map to proper names, such as people or places, and what the type of each such name is, such as person, location, or organization), natural language generation (e.g., convert information from computer databases or semantic intents into understandable human language), natural language understanding (e.g., convert text into more formal representations such as first-order logic structures that a computer module can manipulate), machine translation (e.g., automatically translate text from one human language to another)}. Although Ward disclosed processing natural language while utilizing multiple neural network training models, however Ward did not explicitly disclose determining whether the task is performed successfully; and when the task is not performed successfully, retraining the first machine learning system, second machine learning system, or both. In the same field of endeavor (paragraph.17) {HPIs resist being easily classified by standard artificial intelligences (AI) and/or natural language processors (NLPs) for a number of reasons.}, Wu disclosed determining whether the task is performed successfully; and when the task is not performed successfully, retraining the first machine learning system, second machine learning system, or both (paragraphs.19 and 25) {The neural network is retrained when a certain number false labels and/or other feedback data are accrued. the neural network 214 has auxiliary elements to retrain including an example model evaluator 222, an example model trainer 224 and an example model deployer 226.}. 
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated determining whether the task is performed successfully; and when the task is not performed successfully, retraining the first machine learning system, second machine learning system, or both as disclosed by Wu in the method disclosed by Ward in order to make the method more robust, reliable and user friendly. 

As per claims 2 and 7 Ward-Wu disclosed the system according to Claim 1, wherein the general natural language command includes an indication of a webpage at which to perform the task (Ward, paragraph.11) {The music service provider can add a header file to their mobile application that includes deep links and actions. A deep link can refer to a hyperlink that links to a specific web content, web page, or state within an application (e.g., a specific page for an artist page or album)}.

As per claim 6 Ward-Wu disclosed the method according to Claim 5, wherein retraining the first machine learning system, second machine learning system, or both includes sending one or more phrases to a plurality of user devices (Ward, paragraph.48) {For example, the NLP component 112 can parse the input audio signal to identify at least one request to leave home for the evening to attend dinner and a movie. The trigger keyword can include at least one word, phrase, root or partial word, or derivative indicating an action to be taken}; for each of the one or more one or more phrases; collecting data as users of the user devices perform the task specified by the phrase; and using the collected data, generating a plurality of specific steps associated with the phrase (Ward, paragraph.49) {The NLP component 112 can apply the semantic processing technique to the input audio signal to identify a trigger phrase that includes one or more trigger keywords, such as a first trigger keyword and a second trigger keyword. For example, the input audio signal can include the sentence “I need someone to do my laundry and my dry cleaning.” The NLP component 112 can apply a semantic processing technique, or other natural language processing technique, to the data packets comprising the sentence to identify trigger phrases “do my laundry” and “do my dry cleaning”. The NLP component 112 can further identify multiple trigger keywords, such as laundry, and dry cleaning. For example, the NLP component 112 can determine that the trigger phrase includes the trigger keyword and a second trigger keyword.}; and retraining the first machine learning system using the plurality of specific steps generated using the collected data (Wu, paragraphs.19 and 25) {The neural network is retrained when a certain number false labels and/or other feedback data are accrued. the neural network 214 has auxiliary elements to retrain including an example model evaluator 222, an example model trainer 224 and an example model deployer 226.}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated retraining the first machine learning system using the plurality of specific steps generated using the collected data as disclosed by Wu in the method disclosed by Ward in order to make the method more robust, reliable and user friendly. 


As per claims 3 and 8 Ward-Wu disclosed the system according to Claim 2, wherein the second machine learning system includes one or more neural networks and wherein the electronic processor is configured to perform the task using the plurality of specific steps and a second machine learning system (Ward, paragraph.45). Although Ward disclosed GUI elements included in the webpage (Ward, paragraph.11) {The music service provider can add a header file to their mobile application that includes deep links and actions. A deep link can refer to a hyperlink that links to a specific web content, web page, or state within an application (e.g., a specific page for an artist page or album)}.  Although Ward disclosed a GUI with user input functionality, however Ward did not explicitly disclose for each of the plurality of specific steps converting the specific step including a description of a GUI element to a vector; converting one or more GUI elements included in a webpage to one or more vectors; comparing the vector associated with the specific step to the one or more vectors associated with the one or more GUI elements included in the webpage, to determine the GUI element in the webpage that best matches the GUI element description included in the specific step; and using the one or more GUI elements associated with the specific step, performing an action associated with the specific step. In the same field of endeavor, Wu disclosed for each of the plurality of specific steps converting the specific step including a description of a GUI element to a vector (paragraph.23 and 32) {The data source 102 may contain a user interface which issues prompts asking for particular inputs (e.g., “Where is the pain location?,” “How severe is the pain?,” “When do the symptoms occur?,” etc.). In this example, the data source 102 constructs the HPI 108 from the answers to the provided prompts. and the tensor generator 212 converts each token of the tokenized HPI 211 into a vector}; converting one or more GUI elements included in a webpage to one or more vectors; comparing the vector associated with the specific step to the one or more vectors associated with the one or more GUI elements included in the webpage, to determine the GUI element in the webpage that best matches the GUI element description included in the specific step; and using the one or more GUI elements associated with the specific step, performing an action associated with the specific step (paragraph.23 and 32) {The data source 102 may contain a user interface which issues prompts asking for particular inputs (e.g., “Where is the pain location?,” “How severe is the pain?,” “When do the symptoms occur?,” etc.). In this example, the data source 102 constructs the HPI 108 from the answers to the provided prompts. and the tensor generator 212 converts each token of the tokenized HPI 211 into a vector}
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to for each of the plurality of specific steps converting the specific step including a description of a GUI element to a vector; converting one or more GUI elements included in a webpage to one or more vectors; comparing the vector associated with the specific step to the one or more vectors associated with the one or more GUI elements included in the webpage, to determine the GUI element in the webpage that best matches the GUI element description included in the specific step; and using the one or more GUI elements associated with the specific step, performing an action associated with the specific step as disclosed by Wu in the method disclosed by Ward in order to make the method more robust, reliable and user friendly.

As per claims 4 and 9 Ward-Wu disclosed the system according to Claim 3, wherein the plurality of specific steps are ordered and wherein, for a first specific step of the plurality of specific steps (Ward, paragraph.45). Although Ward disclosed GUI elements included in the webpage (Ward, paragraph.11) {The music service provider can add a header file to their mobile application that includes deep links and actions. A deep link can refer to a hyperlink that links to a specific web content, web page, or state within an application (e.g., a specific page for an artist page or album)}.  However Ward did not explicitly disclose the webpage including one or more GUI elements that are converted to vectors is the webpage indicated in the general natural language command and, for subsequent specific steps, the webpage including one or more GUI elements that are converted to vectors is a webpage accessed after an action associated with a previous specific step is performed. In the same field of endeavor, the webpage including one or more GUI elements that are converted to vectors is the webpage indicated in the general natural language command (paragraph.31) {The natural language processor 204 outputs a preprocessed HPI 211. In some examples, the lemmatizer 208, sentence reorderer 209, and the named entity recognizer 210 may not be components within the natural language processor 204. In these examples, the preprocessed HPI 211 may not be lemmatized, reordered or have its named tokens replaced with standardized or other predefined tags. Alternatively, any suitable type of preprocessing can be performed to generate the preprocessed HPI 211} and, for subsequent specific steps, the webpage including one or more GUI elements that are converted to vectors is a webpage accessed after an action associated with a previous specific step is performed ((paragraph.23 and 32) {The data source 102 may contain a user interface which issues prompts asking for particular inputs (e.g., “Where is the pain location?,” “How severe is the pain?,” “When do the symptoms occur?,” etc.). In this example, the data source 102 constructs the HPI 108 from the answers to the provided prompts. and the tensor generator 212 converts each token of the tokenized HPI 211 into a vector}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention the webpage including one or more GUI elements that are converted to vectors is the webpage indicated in the general natural language command and, for subsequent specific steps, the webpage including one or more GUI elements that are converted to vectors is a webpage accessed after an action associated with a previous specific step is performed as disclosed by Wu in the method disclosed by Ward in order to make the method more robust, reliable and user friendly.



Response to Arguments
Applicant's arguments filed 8/22/2022 have been fully considered but they are not persuasive. 
Applicant argued that prior art failed to disclose the amended limitation in the independent claims that mentions “receiving a general natural language command specifying a task to perform on a graphical user interface, wherein the general natural language command is provided in typed or text form.

As to applicant’s argument examiner has cited pertinent excerpts along with explanation for the above cited limitation in the office action above. As for the amended part of the limitation Ward at least in paragraph.46 discloses that the NLP component 112 converts the audio input signal into recognized text by comparing the input signal against a stored, representative set of audio waveforms (e.g., in the data repository 124) and choosing the closest matches. The set of audio waveforms can be stored in data repository 124 or other database accessible to the data processing system 102. The representative waveforms are generated across a large set of users, and then may be augmented with speech samples from the user.
Applicant on page 7 first paragraph argued that prior arts are not applicable because claimed subject matter in the instant application is being processed within a single digital platform (e.g. a web browser or a mobile web browser).

As to applicant’s argument firstly claims have been given broadest reasonable interpretation as they are examined. Secondly the claims mentioned a graphical user interface (GUI) within which some of the functionality of the claimed subject matter is performed that Ward discloses. Additionally, none of the independent claims suggest a web browser or a mobile web browser as argued. Examiner also points out that a browser can also be interpreted as an interface under broadest reasonable interpretation. Therefore, the argument is not persuasive.      
All dependent claims are also not patentable for the same reasons provided for their respective independent claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.

Applicant's future amendments need to comply with the requirements of MPEP § 
714.02, MPEP § 2163.04 and MPEP § 2163.06. 

"with respect to newly added or amended claims, applicant should show support  in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added). 

"The use of a confusing variety of terms for the same thing should not be permitted. 
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 
(Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
 Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced." 
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907. The examiner can normally be reached M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647